

117 HR 4074 IH: Addressing Social Determinants in Medicare Advantage Act of 2021
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4074IN THE HOUSE OF REPRESENTATIVESJune 23, 2021Mr. Bilirakis introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand the availability of supplemental benefits to certain Medicare Advantage enrollees.1.Short titleThis Act may be cited as the Addressing Social Determinants in Medicare Advantage Act of 2021.2.Expanding the availability of supplemental benefits to certain Medicare Advantage enrollees(a)In generalSection 1852(a)(3)(D) of the Social Security Act (42 U.S.C. 1395w–22(a)(3)(D)) is amended—(1)in the header, by striking chronically ill and inserting certain;(2)in clauses (i) and (ii), by striking chronically ill each place such term appears and inserting specified in each such place; and(3)in clause (iii), by amending such clause to read as follows:(iii)Specified enrollee definedIn this subparagraph, the term specified enrollee means an enrollee in an MA plan that—(I)the Secretary determines—(aa)has one or more comorbid and medically complex chronic conditions that is life threatening or significantly limits the overall health or function of the enrollee;(bb)has a high risk of hospitalization or other adverse health outcomes; and(cc)requires intensive care coordination;(II)is a low-income enrollee (as specified by the Secretary); or(III)meets any other criterion determined appropriate by the Secretary, such as criteria relating to social and socioeconomic risk. .(b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2023.